                           Case 1:20-cr-10119-DJC Document 4 Filed 06/23/20 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                       DistrictDistrict
                                                  __________    of Massachusetts
                                                                        of __________

                  United States of America
                             v.                                     )
                                                                    )        Case No. 20-10119
                                                                    )
                                                                    )
                                                                    )
                    TREVEL BREWSTER
                                                                    )
                            Defendant


                                                       ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Trevel Brewster                                                                                     ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment         u Information        u Superseding Information             u Complaint
u Probation Violation Petition              u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  21 U.S.C. § 841(a)(1): Distribution of and Possession with Intent to Distribute Cocaine Base; Aiding and Abetting
  21 U.S.C. § 841(a)(1): Distribution of and Possession with Intent to Distribute Cocaine Base; Aiding and Abetting
  21 U.S.C. § 846: Conspiracy to Distribute and to Possess with Intent to Distribute 28 Grams or More of Cocaine Base




Date:         06/23/2020
                                                                                           Issuing officer’s signature

City and state:           Worcester, Massachusetts                          David H. Hennessy U.S.M.J.
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
